956 F.2d 27
David B. CUSACK, Plaintiff-Appellant,v.DETROIT TIGERS BASEBALL CLUB, INC., Defendant-Appellee.
No. 876, Docket 91-7894.
United States Court of Appeals,Second Circuit.
Argued Jan. 27, 1992.Decided Feb. 4, 1992.

Joel M. Gluck, New York City, for plaintiff-appellant.
Joseph C. Teresi, Albany, N.Y.  (Ainsworth, Sullivan, Tracy, Knauf, Warner and Ruslander, of counsel) for defendant-appellee.
Bradford W. Coupe, New York City (Francis L. Casey, Sheralee L. Shera, Morgan, Lewis & Bockius, of counsel) for amicus curiae Major League Baseball Player Relations Committee.
Before WINTER, PRATT and MAHONEY, Circuit Judges.
PER CURIAM:


1
We affirm the decision and order of the district court granting summary judgment to defendant-appellee The Detroit Tigers Baseball Club, Inc. for substantially the reasons set forth in the Memorandum-Decision and Order of the district court in David B. Cusack v. Detroit Tigers Baseball Club, Inc., 89-CV-781 (TJM), dated August 8, 1991.